Title: Joseph St. Leger d’Happart to Thomas Jefferson, 20 June 1812
From: Happart, Joseph St. Leger d’
To: Jefferson, Thomas


          Sir! st Leger’s. retreat, near Greenburgh, Westmd County, Pennsylvania, June 20th 1812,
          At the receipt of my claim, in a draft, which, I hope, will be duly discharg’d, I find myself under inexpressible obligations to you and by you, to accept the present acknowledgments, for the Service, you have, So kindly, render’d me, in the case. Gratitude, being one of the most precious principles, man can possess, happy, indeed, must he be, who can appreciate all the delights, there are in it, when especially, expressing our thanks, to whoever, does disinterestedly help us, in the recovery of our own. But perhaps now, you will imagine Sir! that my intention, is to intrude or my desire to Sollicit too far, tho’ I do not mean it; at the Same time, having, in april 1800. empowered, a mr clarkson, american-consul, at St Kitts, to collect 8000. dollars, the Governor of that colony, had inadvertently detain’d, and merely because Mr clarkson, was a representative of the Unit’d-States, I placed an unlimited confidence in him, un-willing as I was, at that fatal period, to either go myself or confide, in any mercantile or other character, whatever: Yet, Mr clarkson, once in possession of my funds, quit’d the colony & has Since that, resided at St Barthelemy. Such a perfidy, having been the case, has injur’d my interest, far beyond all I could describ, for as one of the many victims of the Sanguinary revolution of my unhappy country my pecuniary faculties were then and still are rather confin’d.—10th april 1806. I wrote to mr madison, but his answer, did not agree with my idea, and Still believing, that a Government, Should always be responsible, for the mis-conduct of its public-officers, (no matter of what magnitude or importance their birth might be) I requestd mr madison to lay my complaint or loss, before goverment and sollicitd Congress—fund for that amount, as an indemnity. Pray Sir! having thus Suffer’d & the privation of such a capital, being very Severe to myself & family, could I, with propriety, renew my application or demand and is it your opinion, it might be acceded to?
          Permit me now Sir! to Submit to your perusal, the prospectus of a work, I wish to publish and dedicate to you, if So fortunate, as to meet with your approbation and the prospectus return’d, honor’d with your Signature.
          I have the honor to be, with the highest consideration,
          sir! Your’s most obedientlyst Leger d’Happart
        